Exhibit 10.6

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), is dated and
effective as of February 16, 2017 by and between HedgePath Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and Nicholas J. Virca (the
“Executive”). The Company and the Executive are referred to collectively herein
as the “Parties.”

WHEREAS, the Parties entered into that certain Employment Agreement dated as of
June 24, 2014, as amended by that certain First Amendment to Employment
Agreement, dated May 15, 2015 (collectively, the “Agreement”); and

WHEREAS, the Parties wish to amend the Agreement in accordance with Section
11(g) thereof.

NOW THEREFORE, in consideration of the mutual premises, covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt, and legal adequacy of which is hereby acknowledged, the Parties,
intending to be legally bound, hereby agree to amend the Agreement as follows:

1.    Amendment to Section 1. The Parties hereby completely amend and restate
Section 1 of the Agreement and replace such Section in its entirety with the
following:

“1.     Term. The Company hereby agrees to continue to employ the Executive, and
the Executive hereby agrees to continue his employment with the Company, as the
Company’s President and Chief Executive Officer. The term of the Executive’s
employment shall be for a period ending on December 31, 2018 (the “Initial
Term”). At the conclusion of the Initial Term, this Agreement shall
automatically renew for successive one (1) year terms (each, a “Renewal Term”)
unless either party gives the other written notice of non-renewal at least sixty
(60) days’ prior to the end of the Initial Term or a Renewal Term (as the case
may be) and subject to earlier termination as provided in Section 7 hereof. When
used herein, the term “Employment Term” shall mean the Initial Term together
with any Renewal Terms (if any).”

2.    Amendment to Section 2(a). The Parties hereby amend Section 2(a) of the
Agreement to delete the following proviso at the conclusion of such Section:
“provided, however, that the Executive will not be responsible for leading any
capital raising initiatives on behalf of the Company.”

3.    Amendment to Sections 3(a), (b) and (c). The Parties hereby completely
amend and restate Sections 3(a), (b) and (c) of the Agreement and replace such
Sections in their entirety with the following:

“(a)     Salary. The Company shall pay to the Executive an annual cash salary in
the gross amount of $225,000 (the “Base Salary”) for services rendered
hereunder, payable in accordance with prevailing Company policy. The Base Salary
may only be adjusted with the approval of the Board or a designated committee
thereof; provided, however, that the Base Salary will automatically increase, on
a prospective basis, to $300,000 effective July 1, 2017 and shall thereafter be
subject to annual review based upon Company policy as set by the Board or a
designated committee thereof.

 

1



--------------------------------------------------------------------------------

(b)     Bonus. The Executive shall be eligible to receive an annual bonus (based
on the Company’s fiscal year, beginning with the fiscal year ending December 31,
2017) in cash or in securities of the Company or otherwise as determined and
approved by the Board or a designated committee thereof and paid to the
Executive by no later than March 15 of the succeeding fiscal year. Such bonus,
if any, shall be in an amount up to 75% of the Base Salary based on the
achievement of such criteria as shall be approved by the Board or a designated
committee thereof. Prior to January 31 of each fiscal year, Executive shall be
required to provide the Board or a designated committee thereof with a set of
corporate and/or individual goals for each fiscal year (to be approved by the
Board or a designated committee thereof) on which Executive’s performance shall
be evaluated for the purpose of determining Executive’s bonus. For the avoidance
of doubt, Executive shall not be entitled to any bonus for the fiscal year
ending December 31, 2016.

(c)    Grant of Restricted Stock Units.

(i)    The Executive has heretofore been awarded 15,041,738 restricted stock
units (the “Initial Grant”) under the Company’s 2014 Equity Incentive Plan (the
“EIP”). The Initial Grant vested on September 3, 2016 and will be paid on or
before March 15, 2017.

(ii)    Beyond the Initial Grant, the Executive shall be entitled to receive
annual or other equity awards under the EIP or such other compensation plans
commensurate with his position as shall be adopted by the Board or a designated
committee thereof from time to time.

(iii)    This Section 3(c) and any participation by the Executive in the EIP is
to be read in conjunction with, and is subject to, the terms of the EHA.

4.    Amendment to Section 8(b). The Parties hereby completely amend and restate
Section 8(b) of the Agreement and replace such Sections in its entirety with the
following:

“(b)     Upon termination of the Executive’s employment hereunder pursuant to
Sections 7(d) or 7(e)(ii) for Good Reason, the Executive shall be entitled to
receive the following: (x) all items set forth in Section 8(a) hereof and (y) a
cash payment in an amount equal to twelve (12) months Base Salary.”

5.    Deletion of Section 8(c). The Parties hereby delete Sections 8(c) of the
Agreement in its entirety.

 

2



--------------------------------------------------------------------------------

6.    No Other Amendments. Nothing in this Amendment is intended to amend any
language of the Agreement other than as specifically set forth above, and the
remainder of the Agreement shall be unmodified and in full force and effect.

[Remainder of page intentionally left blank.]

[Signature page immediately follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Executive has executed this
Second Amendment to Employment Agreement as of the date first above written.

 

HedgePath Pharmaceuticals, Inc. By:  

/s/ Garrison J. Hasara

Name:   Garrison J. Hasara Title:   Chief Financial Officer and Treasurer

/s/ Nicholas J. Virca

Nicholas J. Virca

 

4